FILE COPY
                OFFICIAL NOTICE FROM COURT OF CRIMINAL APPEALS OF TEXAS
                    P.O. BOX 12308, CAPITOL STATION, AUSTIN, TEXAS 78711




5/20/2015
STAPLES, CHESTER ALAN             Tr. Ct. No. 30979                             PD-1354-14
On this day, the Appellant's motion for rehearing has been denied,
PRESIDING JUDGE KELLER WOULD GRANT
                                                                           Abel Acosta, Clerk

                              12TH COURT OF APPEALS CLERK
                              CATHY LUSK
                              1517 W. FRONT, ROOM 354
                              TYLER, TX 75701
                              * DELIVERED VIA E-MAIL *